{¶ 35} While I concur with the majority's ultimate conclusion, I would find that the lower court was correct in granting summary judgment in favor of the appellees for appellant's failure to exhaust all administrative remedies provided through the collective bargaining agreement.
 {¶ 36} First and foremost, the appellant was subject to a collective bargaining agreement between the union and the appellees.  It is well settled in Ohio that the failure of an employee to exhaust his orher administrative remedies pursuant to a collective bargainingagreement will result in a determination that a court does not have jurisdiction to hear the employee's complaint.  Nemazee v. Mt. SinaiMed. Ctr. (1990), 56 Ohio St.3d 109, 111.  Stated another way, "a common pleas court will not have subject matter jurisdiction over an employee's grievance if [the] employee fail[ed] to exhaust the grievance procedure * * * set forth in a labor contract."  Fraternal Order of Police, OhioLabor Council, Inc. v. Springdale (Feb. 5, 1997), Hamilton App. No. C-960151.
 {¶ 37} There are two exceptions to the above rule. First, if there is no administrative remedy available which can provide the sought after relief, or if pursuing administrative remedies would be wholly futile, exhaustion is not required. "Karches v. Cincinnati (1988),38 Ohio St.3d 12, 17. Second, exhaustion of administrative remedies is also unnecessary when the available remedy is onerous or unusually expensive. Id.
 {¶ 38} A plaintiff must first avail himself of the administrative remedies referred to * * * prior to seeking judicial review. The purpose of the exhaustion doctrine it to afforded the trial court with an adequate factual record upon which to make an informed decision and to promote judicial economy through the resolution *Page 715 
of these disputes without the premature need for judicial intervention. See Nemazee v. Mt. Sinai Med. Ctr. (1990), 56 Ohio St.3d 109.
 {¶ 39} The fact that the appellant's claims stem directly from an interpretation of the collective bargaining agreement certainly would warrant an interpretation that the remedies afforded under said agreement be adhered to unless it would obviously prove futile.  Accordingly, I am of the opinion that the trial court was correct in ruling that the appellant's claims where premature since the appellant had failed to exhaust all administrative remedies prior to seeking satisfaction with the lower court. Simply, there is a strong public policy in favor of pursuing matters through arbitration, notably, in a situation arising from an interpretation of a collective bargaining agreement.